United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-435
Issued: April 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 16, 2006 decision denying his recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after July 29, 2006 due to his December 10, 2004 employment
injury.
FACTUAL HISTORY
On December 13, 2004 appellant, then a 57-year-old building equipment manager, filed a
traumatic injury claim that he sustained injury when he slipped and fell on wet grass on
December 10, 2004. Appellant began working in a light-duty position which limited the use of
his upper extremities.

The findings of December 10, 2004 x-ray testing showed degenerative changes in the left
shoulder with joint space narrowing and spurring of the glenoid and humeral head. The Office
accepted that appellant sustained sprains of his left shoulder and left upper arm, including the
infraspinatus muscle.1
On August 23, 2006 appellant filed a Form CA2a alleging that he sustained a recurrence
of disability on July 29, 2006 due to his December 10, 2004 employment injury.2
On September 20, 2006 Dr. David W. Boone, an attending Board-certified orthopedic
surgeon, stated that he was seeing appellant for left shoulder pain which he related to a
December 2004 fall. He indicated that on examination appellant exhibited limited range of
motion and give-away weakness of the left shoulder. Dr. Boone stated that appellant’s left
shoulder pain was not from adhesive capsulitis but rather was from degenerative arthritis.
On October 19, 2006 Dr. Robert T. Wyker, an attending Board-certified orthopedic
surgeon, stated that appellant reported that he injured his left shoulder in a December 2004 fall at
work. He noted that appellant complained of persistent pain and stiffness in his left shoulder
since that time. Dr. Wyker diagnosed “end-stage post-traumatic arthritis involving his left
shoulder” and recommended a total left shoulder replacement.
In a November 16, 2006 decision, the Office denied appellant’s claim on the grounds that
he did not submit sufficient medical evidence to establish that he sustained a recurrence of
disability on or after July 29, 2006 due to his December 10, 2004 employment injury.3
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish by
the weight of the reliable, probative, and substantial evidence a recurrence of total disability and
show that she cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.4
1

In its acceptance letter, the Office inadvertently made reference to the right arm rather than the left arm.

2

It is unclear from the record whether appellant stopped work around this time.

3

Appellant submitted additional evidence in connection with the present appeal before the Board, but the Board
cannot consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
4

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986). 20 C.F.R. § 10.5(x)
provides, “Recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”

2

ANALYSIS
The Office accepted that on December 10, 2004 appellant sustained sprains of his left
shoulder and left upper arm, including the infraspinatus muscle. Appellant subsequently alleged
that he sustained a recurrence of total disability on July 29, 2006 due to his December 10, 2004
employment injury.
The Board finds that appellant did not submit sufficient medical evidence to show that he
sustained a recurrence of total disability on or after July 29, 2006 due to his December 10, 2004
employment injury.
Appellant submitted a September 20, 2006 report in which Dr. Boone, an attending
Board-certified orthopedic surgeon, stated that appellant reported that he had left shoulder pain
due to a December 2004 fall. Dr. Boone indicated that on examination appellant exhibited
limited range of motion and give-away weakness of the left shoulder. He stated that appellant’s
left shoulder pain was not from adhesive capsulitis but rather was from degenerative arthritis.
Appellant also submitted an October 19, 2006 report in which Dr. Wyker, an attending Boardcertified orthopedic surgeon, stated that appellant reported that he injured his left shoulder in a
December 2004 fall at work. Dr. Wyker diagnosed “end-stage post-traumatic arthritis involving
his left shoulder” and recommended a total left shoulder replacement.
These reports, however, are of limited probative value on the relevant issue of the present
case in that they do not contain an opinion that appellant sustained an employment-related
recurrence of total disability.5 Neither Dr. Boone nor Dr. Wyker provided an opinion that
appellant sustained a recurrence of total disability on or after July 29, 2006 due to his
December 10, 2004 employment injury. Although both physicians noted that appellant
suggested that he had disabling residuals of his December 10, 2004 employment injury, they did
not provide any indication that they agreed that such a recurrence of disability occurred. A wellrationalized medical opinion supporting appellant’s recurrence of disability claim is especially
necessary in the present case in that the record does not contain any medical evidence regarding
appellant’s left or upper arm shoulder condition from 2005 or the first half of 2006. The record
is devoid of evidence bridging the treatment appellant received in December 2004 to that
received in August 2006.

5

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

3

For these reasons, appellant has not shown that a change in the nature and extent of his
injury-related condition caused him to sustain a recurrence of total disability on or after
July 29, 2006. In addition, he has not alleged or otherwise shown that a change in the nature and
extent his light-duty job requirements rendered him totally disabled. Therefore, the Office
properly denied his claim for recurrence of total disability.
CONCLUSION
The Board finds that appellant did not meet his burden or proof to establish that he
sustained a recurrence of total disability on or after July 29, 2006 due to his December 10, 2004
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 16, 2006 decision is affirmed.
Issued: April 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

